Title: To Benjamin Franklin from Thomas Tabb Bolling, 24 December 1784
From: Bolling, Thomas Tabb
To: Franklin, Benjamin


				
					Sir
					Orleans 24th Decr. 1784
				
				I take the opportunity by the first post after having presented the letter of recommendation you were so good as to procure me for this town, to inform you of the reception I met with from it, and to thank you for your friendly attention to me during my short stay at Paris. I left that town the Monday after I received your polite note, and after a very disagreable journey got here the next morning. On the following Saturday I waited upon the gentleman to whom the letter was directed, and after a polite reception was asked to supper the following day, which I accepted and went to his house at the hour appointed, where I unexpectedly found a large assembly of his relations and friends all of whom shewed me every politeness and attention in their power, but more particularly Madame Crignon who relieved me from the embarrassment and awkwardness which generally attend a young man in entering into a company of strangers, by asking me several questions concerning Virginia which conversation led to others, and I had the pleasure to spend a most agreable

evening. I am indebted to you Sir, for the acquaintance of so worthy and respectable a family. I was a few days ago presented to the Intendant of this province who received me with that ease and elegance of manners which prepossessed me at first sight in his favour; both himself and lady (who is a woman of a fine education and esteemed by all those who know her) have asked me to come and spend as many evenings with them as may be agreable and convenient to me; which I promised to do after having thanked them for their goodness and civility: though I am sure I did it very awkwardedly. I hope, Sir, you will excuse the liberty I take in writing to you with so much candour as I feel myself attached to you from the sincerest friendship and esteem and should think myself happy if my conduct could merit your good opinion. I shall begin the Mathematicks the beginning of next month, as the different societies into which I have been introduced, have prevented me from studying with that attention and application which are requisite. If you may think proper at any leisure moment to favour me with a line I shall rank it as a mark of your farther goodness, and if you may think me worthy of giving me your advice, I can assure you that I will follow it with the utmost exactitude and attention. I am Sir with the sincerest respect and esteem. Your most obedient & very humb Servant
				
					
						Thomas Tabb Bolling
					
					My address is chez Monr. Maugar place du Martroi—
				
			